DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 2/22/2021 (“amendment”) has been accepted and entered. Accordingly, claims 6, 14 and 19 are canceled and claims 1, 9 and 17 are amended. In addition, the IDS submissions filed 1/26/21 and 11/11/20 have been considered. Accordingly, claims 1-5, 7-13, 15-18 and 20 are pending. 

Claim Rejections - 35 USC § 112
The rejection of claims 5-6, 9, 13-14 and 19 under 112(b) have been withdrawn as a result of the cancellation of claims and the submitted amendment. With respect to claims 5 and 13, Applicant admits “there is no conjunction between the smallest possible polygon and the covariance matrix” (Amend. 9). 
The rejection of claims 5-6 and 13-14 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been withdrawn as a result of the cancellation of the claims and the submitted amendment. With respect to claims 5 and 13, Applicant admits “there is no conjunction between the smallest possible polygon and the covariance matrix” (Amend. 9).

Double Patenting
The rejection has been withdrawn as a result of the filing of a terminal disclaimer listing applications (1)-(8), as previously annotated in the non-final rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 11, 16-17 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”)
With respect to claims 1, 9 and 17, Lee discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (¶68 local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”) , and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle, the at least one memory and the computer program code configured to, with the processor (FIG. 1-2, vehicle 100, server S), cause the apparatus to at least: 
receive a maplet request identifying a request region (¶¶ 59-60, 72-73, 79-81)
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (s110, s120, FIG. 3) (¶ 30 “updating unit 140 may update the high definition map by comparing the local landmark map with the portion corresponding to the target area of the high definition map”); 
identify one or more observations corresponding to at least one traffic signal within the multi-sensor data stream (s130, FIG. 3) (¶ 66-68); 
generate a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format  (¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to validate or update map data of a digital map representing the road network based at least in part on the maplet (s150, updating the high definition map, FIG. 3) (¶¶ 66-68). 
With respect to claims 2, 9 and 17, Lee discloses the maplet comprises a header comprising a traffic signal flag (¶¶ 66-68). 
With respect to claims 3, 11 and 18, Lee discloses the maplet comprises a plurality of vertex points defining a two dimensional bounding polygon, each vertex point of the plurality of vertex points located at a vertex of the bounding polygon that bounds the face of the traffic signal (¶¶ 66-68) (¶¶ 34-36 “the coordinate system based on the photographing device 110 (hereinafter referred to as "second coordinate system") may both be three-dimensional coordinate systems . . . landmark . . . plurality of coordinate values corresponding to each of the plurality of points”) (¶ 44 sign 530) (FIG. 6, sign 530 with boundary box)(boundary box 831, 832, FIG. 9) (¶4 vector image . . . point cloud) (¶ 27 landmark . . . . expressed . . . in the form of points) (¶ 64 “three-dimensional transformation matrix Tis applied to the three-dimensional position P of the coordinate system reference landmark of the photographing device 110”) (¶¶ 66-68 “local landmark map generation unit 130 extracts feature points in the actual image 
With respect to claims 6, 14 and 19, the maplet comprises a covariance matrix for the plurality of vertex points (¶ 36 “a covariance matrix indicating the distribution of Zk and P1c, respectively”) (¶ 48 “Cv is a covariance matrix indicating the deviation with respect to T v• and g is a function for predicting T v by inputting T; and T1”) (¶ 60 “local landmark map generation unit 130 may provide only the landmark position having the covariance less than or equal to the predetermined threshold value to the updating unit 140”) (¶ 63 “A covariance of the three-dimensional position P of the landmark estimated based on the above Equation becomes A-1 , which indicates an error of the three-dimensional position of the landmark in the actual image captured at a first (i= 1) photographing position”) 
With respect to claims 7-8, 15-16 and 20, Lee discloses the predetermined format comprises a field for at least one of (a) a horizontal tier count or (b) a vertical tier count for the at least one traffic signal and a field for a number of lights in each tier of the traffic signal (¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0098135 to Mann et al. (“Mann”) in view of U.S. Patent Application Publication No. 2019/0278273 to Behrendt et al. (“Behrendt”)
With respect to claims 1, 9 and 17, Mann discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 204, FIG. 2, communication with section C), and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle (i.e., FIG. 6, FIG. 5 section “A” and “B”) (¶¶ 174-175 “Unit A--Local Map Aggregation & Object Detection: Image and sensor data processing, image information extraction and aggregation of the characteristic local map, Unit B--Global Map Lookup & Pose Estimation: Localisation by matching an aggregated local map with a corresponding reference map section”), the at least one memory and the computer program code configured to, with the processor (¶178 “and a high-bandwidth high-latency mobile data connection, or W-LAN 204. The system receives live recorded images from the on-board cameras 202, as well as coarse GPS coordinates from the on-board odometry. The localisation result 208 is handed over to autonomous driving logic. The map building result resides within a cloud-based repository 206”), cause the apparatus to at least: 
receive a maplet request identifying a request region (¶243 “supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”) (¶¶ 267, 275); 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (¶246 “Map Section Retrieval step requests and retrieves the sub-section of the global-scale reference map which corresponds to the approximate location and the extents of the aggregated local map, which is being matched against”) (¶ 70 “aggregate the information from the plurality of images together, e.g. so as to be able to determine the position and orientation of a landmark within the road network (or relative to the vehicle), so that the landmark can be incorporated into the local map representation, it is generally necessary to know the camera poses for each of the images within which the landmark was detected (e.g. as may be determined using visual odometry)”);
identify one or more observations corresponding to at least one environmental element (¶¶ 65-66 “any of these objects may in principle be extracted from the images, as desired . . . using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image . . . region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶94 “object class(es) obtained from the vehicle environment semantic segmentation, e.g. by extracting or using any pixels that have been allocated ground-level object classes (such as "road", "road marking", "lane marking", and so on) (¶ 98 “orthorectified road image is generated in which the pixel value of each pixel in the image represents the probability of the location in the environment being a lane marking object, as output from the vehicle environment semantic segmentation . . . semantic segmentation to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more 
generate a maplet based on the one or more observations and the maplet request (¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”) (¶241 “general processing flow for generating these datagrams is shown in FIG. 6”), 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to an environmental element observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one environmental element (¶¶ 239–241  entitled “observation datagram creation”) (¶94 “object class(es) obtained from the vehicle environment semantic segmentation, e.g. by extracting or using any pixels that have been allocated ground-level object classes (such as "road", "road marking", "lane marking", and so on) (¶169 “sewer covers, etc.”) (¶98 “examples of lane marking classes can include . . . island boarders, etc.”)(FIG. 18B, depicting road surface markings other than lane markings such as island or median markings (upper left) and intersection stop lines (lower center) identified as lane marking objects, ¶ 149, ¶234 “lane marking objects are highlighted”)(¶209 “pre-defined classes . . . road-marking”)(¶228 “object classes obtained from the semantic segmentation may be used to select any ground features, such as "roads" or "lane markings", etc.”) (¶235 “identify and classify objects in the image as specific types of lane markings . . .island borders”) (i.e., FIG. 6, “vehicle environment semantic segmentation”; “landmark detection and recognition”; “landmark observation creation”; “observation datagram creation”; ¶¶ 239-240 “generating "datagrams" (or "roadagrarns") that comprise localised map data, such as the lane and/or landmark observations . . . with minimal bandwidth to allow for scalable and efficient updates to the HD map . . . datagram will include both landmark and lane marking observations. However, in some cases, there may be only landmark observation . . . results of the vehicle environment semantic segmentation may then be used to detect and recognise landmarks”; ¶¶ 242-253 “A successfully matched local map contains valuable data that can contribute to the creation and/or the maintenance & updating process of a global-scale reference map . . . Selected source data . . . classification masks and detected high level 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network based at least in part on the maplet (¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”)(¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the local map. The datagram is generally a compressed snippet of such map data that can be sent (e.g. to the cloud) with minimal bandwidth to allow for scalable and efficient updates to the HD map”).
However, Mann fails to specifically disclose the environmental element and corresponding observation class are specific to “at least one traffic signal”. 
Behrendt, from the same field of endeavor, discloses imaging, recognizing, classifying and storing environmental elements, including location, specific to “at least one traffic signal” (i.e., traffic signals 182, FIG. 2; FIG. 3 showing bounding boxes around traffic signals; 412, FIG. 4 “locate position of traffic light”) ( ¶¶ 3-6 “detection and classification of traffic lights . . . image classification . . . computer vision to identify . . . traffic lights”) (¶ 8 “controller is configured to (i) generate disparity map data based on the stereo vision data, (ii) determine a position of the traffic light based on the disparity map data”) (¶ 19 “locate a position of a traffic light 182 (FIG. 2), for example, in real-time and with high accuracy. Reliable traffic light detection and classification is crucial for automated driving in urban environments”) wherein the observations of the traffic signal are identified from a multi-sensor data stream (i.e., ¶ 28, ¶¶ 32-37) (¶¶ 41-42 “bounding box 208 is used to represent the entire traffic light data 204 . . . system 104 uses linear triangulation to reconstruct the 3D coordinates of four comers of the bounding box 208 . . . in which c represents an identification of a corner . . . bounding box estimate in the time step t is constructed from the four re-projected corners . . . system 104 uses the detection neural network 194 to locate a traffic light in the image data 176, the stereo vision data 188, and/or the disparity map data 192. In an exemplary embodiment, frames or images of the image data 176 are processed for the presence of data corresponding to the traffic lights 182”) (¶ 48 “vehicle guidance system 104 determines the state of the traffic lights 182 at the predicted positions as being, red, yellow, or green, for example”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include at least one traffic signal with corresponding observation class data specific to a traffic signal as taught by Behrendt (i.e., ¶ 48 “vehicle guidance system 104 determines the state of the traffic lights 182 at the predicted positions as being, red, yellow, or green, for example”; ¶ 50 “classification network that differentiates between the different traffic light states and additionally removes false positives”; ¶ 19 “Reliable traffic light detection and classification”) as one of the identified and observed environmental elements of Mann because “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  
In this case, one of ordinary skill in the art could have substituted recording observations of each type of various environmental elements as taught by Mann with the traffic light observation class data as taught by Behrendt since recording observations various types of environmental elements including traffic lights were well known in the field of vehicle road mapping and detection of differing types of environmental elements, would yield predictable results. 
	In addition, detecting observations and class data specific to traffic lights as specified by Behrendt provides the additional benefit of removing false positive detections of traffic lights (Behrendt, ¶50), improves vehicle guidance through real time detection of traffic light class data comprising the state of a traffic light in real time (Behrendt, ¶¶ 19, 48-49), prevents divergence between various detected data in a data stream (Behrendt, ¶46) and addresses problems with detection and observation of an environment specific to traffic lights, such as the relatively small size of a traffic light (Behrendt, ¶ 3).  
	Furthermore, Mann at least suggests the environmental element class can correspond to any objects within a field of view of the camera including traffic lights (¶47 “image content will typically include any objects that are included within the field of view of the camera. . . traffic lights”) and further suggests the using a predetermined data model and a predetermined data format corresponding to traffic lights already defined in these algorithms”) (¶65 “landmark objects . . . traffic lights”) (¶ 129 “high level features . . . types . . . traffic lights”)
With respect to claims 2 and 10, Mann in view of Behrendt disclose the maplet comprises a header comprising a traffic signal flag  [Behrendt, i.e.,  ¶¶ 3-6 “detection and classification of traffic lights . . . image classification . . . computer vision to identify . . . traffic lights”; ¶ 8 “controller is configured to (i) generate disparity map data based on the stereo vision data, (ii) determine a position of the traffic light based on the disparity map data”; ¶ 19 “locate a position of a traffic light 182 (FIG. 2), for example, in real-time and with high accuracy. Reliable traffic light detection and classification is crucial for automated driving in urban environments”; ¶ 50 “states of all detected traffic lights 182 in the disparity map data 192 are determined with a small classification network that differentiates between the different traffic light states and additionally removes false positives”)] (Mann: ¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”; ¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the local map. The datagram is generally a compressed snippet of such map data that can be sent (e.g. to the cloud) with minimal bandwidth to allow for scalable and efficient updates to the HD map”; ¶¶ 239–241  entitled “observation datagram creation”; ¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”; ¶241 “general processing flow for generating these datagrams is shown in FIG. 6”).
With respect to claims 3, 11 and 18, Mann in view of Behrendt disclose the maplet comprises a plurality of vertex points defining a two dimensional bounding polygon, each vertex point of the plurality of vertex points located at a vertex of the bounding polygon that bounds the face of the traffic signal (Behrendt, ¶¶ 41-45 “vehicle guidance system 104 uses linear triangulation to reconstruct the 3D coordinates of four comers of the bounding box 208 according to the following equation: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
in which c represents an identification of a comer . . . where P is a projection matrix from the vehicle reference frame into the camera image frame, x,C are the re-projected image coordinates of the c comer, and • represents the homogeneous coordinate notation. A bounding box estimate in the time step t is constructed from the four re-projected comers. This bounding box position is refined with the tracking neural network 196, as described below”) (Behrendt, FIG. 3 depicting bounding boxes of a traffic light) 
With respect to claims 4 and 12, Mann in view of Behrendt disclose the bounding polygon is a rectangle (Wheeler: i.e.,“geographic region”, “region” Fig. 6A-B) (¶¶ 70-73 “rectangle”, “bounding box”) (i.e., “geographic region”, “region” Fig. 6A-B wherein a geographic region is represented in the HD map system using an object or data record with a plurality of vertex coordinate points of a bounding polygon (¶ 71 “boundary of the geographical region, for example, using a bounding box of latitude and longitude coordinates”) wherein objects can include stop lights (¶65)(Behrendt, FIG. 3, 204, 208; ¶ 33). 
With respect to claims 6, 14 and 19, Mann in view of Behrendt disclose the maplet comprises a “covariance matrix” for the plurality of vertex points (Behrendt, ¶¶ 41-46 ““vehicle guidance system 104 uses linear triangulation to reconstruct the 3D coordinates of four comers of the bounding box 208 according to the following equation: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
in which c represents an identification of a corner. The linear triangulation is used in a previous vehicle reference frame (t-1) using the transformation from the camera frame to the vehicle reference frame. The vehicle guidance system 104 performs a transformation Tt-1t between the vehicle reference frames for the time steps t-1 and t. . . where P is a projection matrix from the vehicle reference frame into the camera image frame, xtc are the re-projected image coordinates of the c comer, and • represents the homogeneous coordinate notation. A bounding box estimate in the time step t is constructed from the four re-projected comers. . . prevent divergence . . . tracking neural network 196 takes a prototype and a candidate bounding box 208 estimated by the above-described motion model. .  .output is a 3-element vector [u, v, e] where u and v are the coordinates of the traffic light data 204 in the candidate image and e is the estimated error of the coordinate estimate. The error estimate e represents the uncertainty of the position estimate and is used to trigger the update of the prototype image . . . Thus, in block 418 the vehicle guidance system 104 optimizes a predicted position of the traffic light 182 based at least on the disparity map data 192 at the first time (t-1). This approach prevents divergence and increases the invariance of the tracking neural network 196”). 


Claims 1-4, 6, 9-12, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) in view of U.S. Patent Application Publication No. 2019/0278273 to Behrendt et al. (“Behrendt”)
With respect to claims 1, 9 and 17, Wheeler discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 280, FIG. 2) (¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”), and at least one memory storing computer program code, the apparatus being onboard a vehicle (i.e., 120, FIG. 2) (150 a-c, FIG. 1) and in communication with a plurality of sensors onboard the vehicle (i.e., 230, FIG. 2), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive a maplet request identifying a request region (¶ 64 “The map data collection module 460 monitors vehicles and processes status updates from vehicles to determine whether to request certain vehicle for additional data related to particular location”) (¶¶ 55-57 “The map discrepancy module 290 acts in response to messages from the online HD map system 110 as well. For example, upon receiving a message requesting data about a particular location along the vehicle's 150 route”) (¶¶ 97, 111 “requests information needed to update the existing occupancy maps from the vehicles 150, and updates the existing occupancy maps using the requested information”)(¶ 137 “send a request to a vehicle to provide additional map data for a specific location”) (i.e., “geographic region”, “region” Fig. 6A-B) 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the discrepancy . . . vehicle 150 may send the sensor data associated with the 3D representation that are substantially the same as before at a later time (e.g., if the online HD map system 110 requests such information”) (¶150 “additional data may pertain to the particular location of the geographical region . . . additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data”) (¶134)
identify one or more observations corresponding to at least one environmental element within the multi-sensor data stream; (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”) (¶ 6 “sensor data captured by a plurality of autonomous vehicles driving through a geographical region . . . road surface marking is added, removed, or moved, etc.”) (720a, FIG. 7, stop line) (¶¶ 74–76 “HD map system 100 also stores information relative to lanes, for example, landmark features . . . lane representations in an HD map . . . features 720a and 720b that are associated with the lane . . . representation of data that represents the relationship of the lane to the feature so that the vehicle can efficiently extract the features given a lane . . . various constraints . . . left turn only, or right turn only . . . HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “lane element IDs of lane elements traversed, a type of discrepancy”) (¶113 “environment includes roads and objects around the roads”) (¶153) (¶88) (FIG. 9-11B);
generate a maplet based on the one or more observations and the maplet request (¶ 55 “map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) (¶¶ 38–41 “sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle . . . GPS navigation system determines the position of the vehicle . . . vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”) (¶ 76 “The HD map system 100 stores objects or data structures representing . . .”) (¶43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”)(i.e., 906, 918, FIG. 9)(¶ 83 “vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle. For example, the vehicle 150 queries its current location in the HD map data stored in the local HD map store 275 on the vehicle to find the set of represented objects located within a predetermined region surrounding the vehicle's current location”) (¶ 111) (¶134 “each vehicle sends status update messages, or update messages, to the online HD Map system 110 periodically. The status update message includes metadata describing any map discrepancies identified by the vehicle indicating differences between the map data that the online HD map system provided to the vehicle and the sensor data that is received by the vehicle from its sensors”) 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to an environmental element observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least environmental element (i.e.,¶ 55 “vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “The vehicle 150 may classify a verified represented object into a particular landmark object type . . . obtain the classification from the HD map data . . .vehicle 150 may also apply machine learning algorithms to make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (1104-1112, 1116, FIG. 11A) (¶156 “request may specify one or more desired types of sensor data”) (¶126 “vehicle 150 processes 1144 the sensor data to obtain images of surroundings of the vehicle 150 as well as LIDAR scanner points. The vehicle 150 registers 1146 the images in the 3D coordinate system of the occupancy map to thereby create a 3D representation of the surroundings. The vehicle 150 may perform 1148 live 3D obstacle detection concurrently with registering the images”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215”) (¶76 “HD map system 100 stores objects or data structures representing lane elements”) (¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network (i.e., HD map store 165, Fig. 1) based at least in part on the maplet request (i.e., ¶ 54-55 “information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150. . . map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy”) (¶ 127 “vehicle 150 can provides occupancy map update data to the cloud, and the cloud updates 1184 the occupancy map in the cloud”) (FIG. 14, “date map based on the received additional data 1414”)(FIG. 2, map update API 285 described in ¶¶ 54-56) (¶64 “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”) (¶¶ 79-80 “vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment. This sensor data, in addition to vehicle operation data, data about the vehicle's trip, etc. is collected and stored locally. When new data is available from the various vehicles within a fleet, this is passed to the online HD map system (e.g., in the cloud) for updating the landmark map, and the updated map is stored in the cloud”) (¶109 “The HD map system 110 applies the set of changes to the HD map 510 to update the map”) (¶ 111 “vehicles 150 analyzes the verification results, determines whether the existing occupancy maps should be updated based on the verification results, and sends information to the online HD map system 100 for use to update the existing occupancy maps”) (¶¶ 121, 125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150”; 134) 
However, Wheeler fails to specifically disclose the environmental element and corresponding observation class are specific to “at least one traffic signal”. 
Behrendt, from the same field of endeavor, discloses imaging, recognizing, classifying and storing environmental elements, including location, specific to “at least one traffic signal” (i.e., traffic signals 182, FIG. 2; FIG. 3 showing bounding boxes around traffic signals; 412, FIG. 4 “locate position of traffic light”) ( ¶¶ 3-6 “detection and classification of traffic lights . . . image classification . . . computer vision to identify . . . traffic lights”) (¶ 8 “controller is configured to (i) generate disparity map data based on the stereo vision data, (ii) determine a position of the traffic light based on the disparity map data”) (¶ 19 “locate a position of a traffic light 182 (FIG. 2), for example, in real-time and with high accuracy. Reliable traffic light detection and classification is crucial for automated driving in urban environments”) wherein the observations of the traffic signal are identified from a multi-sensor data stream (i.e., ¶ 28, ¶¶ 32-37) (¶¶ 41-42 “bounding box 208 is used to represent the entire traffic light data 204 . . . system 104 uses linear triangulation to reconstruct the 3D coordinates of four comers of the bounding box 208 . . . in which c represents an identification of a corner . . . bounding box estimate in the time step t is constructed from the four re-projected corners . . . system 104 uses the detection neural network 194 to locate a traffic light in the image data 176, the stereo vision data 188, and/or the disparity map data 192. In an exemplary embodiment, frames or images of the image data 176 are processed for the presence of data corresponding to the traffic lights 182”) (¶ 48 “vehicle guidance system 104 determines the state of the traffic lights 182 at the predicted positions as being, red, yellow, or green, for example”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include at least one traffic signal with corresponding observation class data specific to a traffic signal as taught by Behrendt (i.e., ¶ 48 “vehicle guidance system 104 determines the state of the traffic lights 182 at the predicted positions as being, red, yellow, or green, for example”; ¶ 50 “classification network that differentiates between the different traffic light states and additionally removes false positives”; ¶ 19 “Reliable traffic light detection and classification”) as one of the identified and observed environmental elements of Wheeler since Wheeler suggests the identified and observed environmental elements can be any roadside object (i.e., ¶ 113 “images capture an environment surrounding the vehicle 150 at the current location from different perspectives. The environment includes roads and objects around the roads”). Furthermore, Wheeler suggests environmental elements (landmark objects) can be traffic lights (¶65 “landmark objects e.g., road signs . . . road signs described in an HD map include . . . traffic lights”; ¶ 74 “landmark features such as road signs and traffic lights”)  and because “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  
In this case, one of ordinary skill in the art could have substituted recording observations of each type of various environmental elements as taught by Wheeler with the traffic light observation class data as taught by Behrendt since recording observations various types of environmental elements including traffic lights were well known in the field of vehicle road mapping and detection of differing types of environmental elements, would yield predictable results. 
	In addition, detecting observations and class data specific to traffic lights as specified by Behrendt provides the additional benefit of removing false positive detections of traffic lights (Behrendt, ¶50), improves vehicle guidance through real time detection of traffic light class data comprising the state of a traffic light in real time (Behrendt, ¶¶ 19, 48-49), prevents divergence between various detected data in a 

With respect to claims 2 and 10, Wheeler in view of Behrendt disclose the maplet comprises a header comprising a traffic signal flag [Wheeler: (¶65 “landmark objects e.g., road signs . . . road signs described in an HD map include . . . traffic lights”; ¶ 74 “landmark features such as road signs and traffic lights”)  ¶37 “HD map system 110 receives from various vehicles, information describing the data that is stored at the local HD map store 275 of the vehicle”) (¶105 “HD map system 110 may further classify the detected landmark object”)  (¶41) (¶ 48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 50 “landmark map API 255 provides the geometric and semantic description of the world around the vehicle . . . fetch-features API receives information identifying one or more lane elements”) (¶ 83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”) (¶ 86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “vehicle 150 may classify a verified represented object into a particular landmark object type . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.”) (¶ 93 “mismatch record includes information about the unverified represented object such as an object ID identifying”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶ 134 “status update message includes metadata describing any map discrepancies identified by the vehicle”) (908 compare data associated with objects, FIG. 9) (¶71 “represents a geographic region using an object or data record” with identifier, unique name, description, bounding box) (720a, FIG. 7, stop line) (¶ 76 “HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “type of discrepancy”) (¶65 “semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “classify a verified represented object into a particular landmark object type . . . make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165”)] [Behrendt, i.e.,  ¶¶ 3-6 “detection and classification of traffic lights . . . image classification . . . computer vision to identify . . . traffic lights”; ¶ 8 “controller is configured to (i) generate disparity map data based on the stereo vision data, (ii) determine a position of the traffic light based on the disparity map data”; ¶ 19 “locate a position of a traffic light 182 (FIG. 2), for example, in real-time and with high accuracy. Reliable traffic light detection and classification is crucial for automated driving in urban environments”; ¶ 50 “states of all detected traffic lights 182 in the disparity map data 192 are determined with a small classification network that differentiates between the different traffic light states and additionally removes false positives”)]. 

With respect to claims 3, 11 and 18, Wheeler in view of Behrendt disclose the maplet comprises a plurality of vertex points defining a two dimensional bounding polygon, each vertex point of the plurality of vertex points located at a vertex of the bounding polygon that bounds the face of the traffic signal (Behrendt, ¶¶ 41-45 “vehicle guidance system 104 uses linear triangulation to reconstruct the 3D coordinates of four comers of the bounding box 208 according to the following equation: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
in which c represents an identification of a comer . . . where P is a projection matrix from the vehicle reference frame into the camera image frame, x,C are the re-projected image coordinates of the c comer, and • represents the homogeneous coordinate notation. A bounding box estimate in the time step t is constructed from the four re-projected comers. This bounding box position is refined with the tracking neural network 196, as described below”) (Behrendt, FIG. 3 depicting bounding boxes of a traffic light) [Wheeler: (i.e., “geographic region”, “region” Fig. 6A-B wherein a geographic region is represented in the HD map system using an object or data record with a plurality of vertex coordinate points of a bounding polygon (¶ 71 “boundary of the geographical region, for example, using a bounding box of latitude and longitude coordinates”) wherein objects include environmental elements (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”)(¶67 “occupancy map 530 comprises spatial 3-dimensional (3D) representation of the road and all physical objects around the road . . . 3D mesh geometry (collection of triangles) which covers the surfaces. In another embodiment, the occupancy map 530 is represented as a collection of 3D points which cover the surfaces. In another embodiment, the occupancy map 530 is represented using a 3D volumetric grid of cells at 5-10 cm resolution. Each cell indicates whether or not a surface exists at that cell, and if the surface exists, a direction along which the surface is oriented”; ¶ 115; ¶ 126; ¶ 48 “HD map store 275 stores map data in a format specified by the HD Map system 110. The HD map API 205 is capable of processing the map data format as provided by the HD Map system 110”; ¶83-84 “landmark objects include locations such as latitude and longitude coordinates of the represented landmark objects . . . vehicle 150 compares the latitude and longitude coordinates of detected traffic signs”)]. 

With respect to claims 4 and 12, Wheeler in view of Behrendt disclose the bounding polygon is a rectangle (Wheeler: i.e.,“geographic region”, “region” Fig. 6A-B) (¶¶ 70-73 “rectangle”, “bounding box”) (i.e., “geographic region”, “region” Fig. 6A-B wherein a geographic region is represented in the HD map system using an object or data record with a plurality of vertex coordinate points of a bounding polygon (¶ 71 “boundary of the geographical region, for example, using a bounding box of latitude and longitude coordinates”) wherein objects can include stop lights (¶65)(Behrendt, FIG. 3, 204, 208; ¶ 33). 

With respect to claims 6, 14 and 19, Wheeler in view of Behrendt disclose the maplet comprises a “covariance matrix” for the plurality of vertex points (Behrendt, ¶¶ 41-46 ““vehicle guidance system 104 uses linear triangulation to reconstruct the 3D coordinates of four comers of the bounding box 208 according to the following equation: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
in which c represents an identification of a corner. The linear triangulation is used in a previous vehicle reference frame (t-1) using the transformation from the camera frame to the vehicle reference frame. The vehicle guidance system 104 performs a transformation Tt-1t between the vehicle reference frames for the time steps t-1 and t. . . where P is a projection matrix from the vehicle reference frame into the camera image frame, xtc are the re-projected image coordinates of the c comer, and • represents the homogeneous coordinate notation. A bounding box estimate in the time step t is constructed from the four re-projected comers. . . prevent divergence . . . tracking neural network 196 takes a prototype and a candidate bounding box 208 estimated by the above-described motion model. .  .output is a 3-element vector [u, v, e] where u and v are the coordinates of the traffic light data 204 in the candidate image and e is the estimated error of the coordinate estimate. The error estimate e represents the uncertainty of the position estimate and is used to trigger the update of the prototype image . . . Thus, in block 418 the vehicle guidance system 104 optimizes a predicted position of the traffic light 182 based at least on the disparity map data 192 at the first time (t-1). This approach prevents divergence and increases the invariance of the tracking neural network 196”) 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Behrendt and further in view of U.S. Patent Application Publication No. 2019/0025838 to Artes et al. (“Artes”)
With respect to claims 5 and 13, Wheeler in view of Behrendt fail to specifically disclose the bounding polygon is a smallest possible polygon of a particular polygon class that bounds road marking. Artes, from the same field of endeavor, also discloses mapping for an autonomous vehicle wherein a mapped object is bounded by a smallest possible polygon of a particular polygon class that bounds the object comprising various vertex position points (FIG. 8C) (¶6 “detection of obstacles, as well as of their size and position on the map by means of sensors arranged on the robot”; ¶¶ 43–45 “The difficult-to-pass zone should have a geometric form that is as simple as possible such as, for example, a rectangle or a rectilinear polygon . . . the robot identifies the relatively small obstacles (table and chair legs, cf. above rules 2 and 3), puts them into groups and surrounds them with a polygon that is as small as possible (see FIG. 8C, cf. above rule No. 1) . . . selecting a minimal surface area of a rectangle or orienting the rectangle in accordance with the main axes of inertia (the main axes of the covariance matrix) of the distribution of the smaller obstacles”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to make the bounding box of the traffic signal objects disclosed by Wheeler in view of Behrendt a polygon as small as possible, as taught by Artes, in order to maximize the precision .

Claims 7-8, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Behrendt and further in view of U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”)
With respect to claims 7-8, 15-16 and 20, Wheeler in view of Behrendt fail to specifically disclose the predetermined format comprises a field for at least one of (a) a horizontal tier count or (b) a vertical tier count for the at least one traffic signal or a field for a number of lights in each tier of the traffic signal.  However, detecting and recording data for traffic signals including at least one of (a) a horizontal tier count or (b) a vertical tier count and a number of lights in each tier of the traffic signal was commonly known in the art at the time of the effective filing date. For example, Lee, from the same field of endeavor, like Wheeler in view of Behrendt discloses “an apparatus and a method for more efficiently updating a three-dimensional high definition map for autonomous driving” (¶ 1) wherein map data includes fields for at least one of (a) a horizontal tier count or (b) a vertical tier count for the at least one traffic signal and a number of lights in each tier of the traffic signal (¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”). 
¶¶ 2-3, 12, 66-68). 


Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.
With respect to the 112 (a) and (b) rejections, the rejections have been withdrawn as a result of the amendment and cancellation of claims. 
With respect to the rejection of independent claims 1, 9 and 17 in view of the disclosure in Lee, Applicant argues “Lee fails to disclose the claimed feature of using a predetermined data model and a predetermined data format corresponding to a traffic signal observation class for encoding the traffic light observations as required by claim 1 . . . Applicant submits that Lee does not teach or suggest the feature of "generating, by the vehicle apparatus, a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a traffic signal observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least lane traffic signal," as recited in claim 1 (Amend. 11-12). 
 However, such an assertion merely amounts to a conclusory statement since no rationale, logic, evidence or reasoning is used to rebut the specifically cited portions of Lee with any particularity. In addition, merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further 
With respect to independent claims 1, 9 and 17 in view of the combined teachings of Mann and Behrendt, Applicant asserts (Amend. 13-14) Mann fails to disclose "wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a traffic signal observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one traffic signal" of claim 1 and “Mann does not go beyond generating the datagrams as described, Mann does not teach using a predetermined data model and a predetermined data format corresponding to a traffic signal observation class for encoding the road data, as recited by claim” (Amend. 13). 
Applicant further argues Behrendt fails to disclose “the claimed features of using a predetermined data model and a predetermined data format corresponding to a traffic signal observation class to encode the one or more observations corresponding to the at least one traffic signal, of claim 1 (Amend. 13-14).  However, the limitations related to encoding observations and using a predetermined data model with a predetermined data format were cited as being disclosed in Mann.
Accordingly, Applicant has argued both Behrendt and Mann separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  
Furthermore, the assertions presented separately with respect to Mann and Behrendt merely amounts to a conclusory statement since no rationale, logic, evidence or reasoning is used to rebut the In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Accordingly, Applicant has failed to rebut the prima facie case of obviousness presented with respect to the combined teachings of Mann and Behrendt. 
Furthermore, the combined teachings of Mann and Behrendt disclose “generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a traffic signal observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one traffic signal” based on the broadest reasonable interpretation.
For example, the specification fails to provide a limiting definition for “predetermined data model” and “predetermined data format”, but rather provides examples of what these limitations are configured to achieve.  See Spec. ¶¶148-149 “The predefined and/or predetermined, standardized data model and predefined and/or predetermined standardized data formats are configured for efficient use of network bandwidth for the transmitting of the road information/ data . . . the predefined and/or predetermined standardized data structure comprises one or more observation portions”). Moreover, “corresponding to a traffic signal observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one traffic signal” is exemplified in merely including an 
As cited in the non-final office action, Mann at least discloses a predetermined, predetermined data model and format corresponding to environmental element observations configured for efficient use of network bandwidth for the transmitting of the road information/ data, for example, in the disclosed datagram (maplet), which has a predetermined data model and format with fields corresponding to environmental element observations, which explicitly include traffic lights (¶47 “image content will typically include any objects that are included within the field of view of the camera. . . traffic lights”) (¶58 “object classes are generally defined within the semantic segmentation algorithm, and may, for example, include object classes such as . . . traffic light . . . and so on . . . [s]uitable object classes, such as those described above, are therefore already defined in these algorithms”) (¶65 “landmark objects . . . traffic lights”) (¶ 129 “high level features . . . types . . . traffic lights”) (FIG. 6, “vehicle environment semantic segmentation”; “landmark detection and recognition”; “landmark observation creation”; “observation datagram creation”) (¶¶ 239-240 “generating "datagrams" (or "roadagrarns") that comprise localised map data, such as the lane and/or landmark observations . . . with minimal bandwidth to allow for scalable and efficient updates to the HD map . . . datagram will include both landmark and lane marking observations. However, in some cases, there may be only landmark observation . . . results of the vehicle environment semantic segmentation may then be used to detect and recognise landmarks”).
Moreover, the fields for classes are used to upload the observation class to a global map, wherein the classes are required to match corresponding classes in the global map in order to update (¶¶ 242-253 “A successfully matched local map contains valuable data that can contribute to the creation and/or the maintenance & updating process of a global-scale reference map . . . Selected source data . . . classification masks and detected high level features is bundled as a map creation & map update package and scheduled for transfer to the map creation process The supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas allocated a "landmark" type object class. (lt will be understood that the semantic segmentation may not, and typically will not, contain a general "landmark" class, but rather a number of classes such as a "building" class, a "traffic sign" class, etc., that are each generally indicative of different types of "landmarks". Thus, any reference to a landmark class herein should typically be understood as meaning any one of a plurality of landmark-type classes . . . extract) one or more landmark object features . . . that may be suitably and desirably incorporated into the local map representation, e.g. to facilitate the matching and/or aligning of the local map representation with a reference map section . . . traffic lights”) (¶ 66 “the landmark object features may be detected using the object class or classes allocated by the vehicle environment semantic segmentation . . . allocated an object class . . . semantic segmentation may be used directly to detect and identify various landmark objects within the image(s). For instance, using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image. The region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶ 69 “file describing content can be generated for inclusion into the local map representation”) (¶ 127-129 “secondary set of features for the matching . . . high level features . . . types . . . objects such as  . . . traffic lights”).  
Accordingly, Mann discloses generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to various particular observation classes, which can include traffic lights. Mann also teaches these observation classes can include classification of any 
Finally, the “predetermined data format” claimed by Applicant merely corresponds to a traffic light observation class in that it includes a manner of distinguishing classes in the data format, which is taught by the combined teachings of Mann and Behrendt as cited above. For example, the specification does not disclose the structure of a “maplet” varies for different types of observation data. Rather, the same maplet data structure is used for transmitting various observation classes and each observation class is merely indicated by a field in the maplet data structure (FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge 

With respect to independent claims 1, 9 and 17 in view of the combined teachings of Wheeler and Behrendt, Applicant simply asserts (Amend. 14-15) “Although Wheeler teaches storing data in a specified format and then encoding the relevant portions of map data, Wheeler is silent towards the feature of encoding the one or more observations corresponding to the at least one traffic signal for generating a maplet using a predetermined data model and a predetermined data format corresponding to a specific class, as recited in claim 1”.  
However, such an assertion merely amounts to a conclusory statement since no rationale, logic, evidence or reasoning is used to rebut the specifically cited portions of Wheeler with any particularity. Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Similarly, Behrendt is also not argued with any particularity such that the assertions of the attorney are conclusory. 
In addition, the combined teachings of Wheeler and Behrendt are not addressed at all. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  

	With respect to the rejection of claims 7-8, 15-16 and 20 (Amend. 16), in view of the combined teachings of Wheeler Behrendt and Lee no additional arguments are presented. Accordingly, the arguments presented overall are unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667